Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Oikawa et al. (US 2012/0141829).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, performing pre-energization of energizing welding electrodes with a pre-energization current If (kA) satisfying the following expression (C) for a pre-energization time tf (msec) satisfying the following expression (D), in a state where the overlapped plurality of pieces of steel plates are pressurized by the welding electrodes at a pressurizing force Fe (N) satisfying the combination of following expression; 1960 x h ≤ FE ≤ 3920 x h ... (B) 0.40 x Iw ≤ If < Iw ... (C) 20 ≤ tf ... (D) 0 ≤ tc < 200 + 7 x h ... (E) 7xh + 5 ≤ ts ≤ 300 ... (F) 0.66 x Iw ≤ Ip < lw ... (G) 48/{(IP/Iw)2 - 0.4}2 ≤ tP ... (H) 0 ≤ tH ≤ 300 ... (I).
 	Oikawa et al. teaches some of the above expression. However, Oikawa et al. is silent regarding the combination of the above expression. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761